Case 3:18-cv-02255-GPC-MSB Document 21 Filed 02/20/19 PageID.597 Page 1 of 1

                                                                                FILED
                      UNITED STATES COURT OF APPEALS                            FEB 20 2019

                                                                          MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




 S&N ENTERPRISES, INC. OF                         No.   18-56687
 VIRGINIA,
                                                  D.C. No.
                Plaintiff-Appellant,              3:18-cv-02255-GPC-MSB
                                                  Southern District of California,
  v.                                              San Diego

 WOWWEE USA, INC.; et al.,
                                                  ORDER
                Defendants-Appellees.



       Appellant’s motion to dismiss this appeal (Docket Entry No. 7) is granted.

Fed. R. App. P. 42(b). The parties agree to bear their own costs and attorneys’ fees

on appeal.

       A copy of this order shall serve as and for the mandate of this court.

                                               FOR THE COURT:


                                               By: Steven J. Saltiel
                                               Circuit Mediator




SJS/Mediation
